       Case 1:20-cv-10701-DPW Document 122-10 Filed 09/24/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                                     )
MICHAEL MCCARTHY, et al.,                            )   CIVIL ACTION NO.
                                                     )   1:20-cv-10701-DPW
                               Plaintiffs,           )
                                                     )
               -against-                             )
                                                     )
CHARLES D. BAKER, et al.,                            )
                                                     )
                               Defendants.           )
                                                     )

   DEFENDANT BHAREL’S RESPONSES TO PLAINTIFFS’ INTERROGATORIES

       Defendant Commissioner Monica Bharel submits these responses to Plaintiffs’

Interrogatories pursuant to Rule 33 of the Federal Rules of Civil Procedure. The Plaintiffs’

definitions and instructions are included in this document solely for the purposes of clarity and

Defendant Commissioner Bharel does not waive any argument that such definitions and

instructions are inconsistent with applicable law or rules.

                                             DEFINITIONS

       The following definitions supplement those set forth in Local Rule 26.5:

   1. The term you [including without limitation your] refers to Defendant Commissioner
      Monica Bharel, to whom these Interrogatories are addressed.

   2. The term Entity [including without limitation Entities] refers to anything recognized as a
      person or otherwise having standing under the law other than an individual natural
      person.

   3. The term Essential Services refers to the lists of “essential services” that were included
      with or modified by COVID-19 Order No. 13 and COVID-19 Order No. 21, as well as to
      any other designations of “essential services” (or their equivalent) that should be allowed
      to continue in operation notwithstanding general closures to address the COVID-19
      pandemic.

   4. The term Individual [including without limitation Individuals] refers to an individual
      natural person.
      Case 1:20-cv-10701-DPW Document 122-10 Filed 09/24/20 Page 2 of 6



   5. The term Phased Reopening refers to the lifting or relaxation of restrictions imposed to
      address the COVID-19 pandemic, such as but not limited to the “Phase I” reopening
      addressed in COVID-19 Order No. 33.

   6. Local Rule 26.5 defines additional terms, including but not limited to Communication,
      Document, and Identify.

                               ADDITIONAL INSTRUCTIONS

       Plaintiffs supplement (but do not supplant) the Rules of Civil Procedure and the Local

Rules of this Court with the following additional instructions:

   1. You must disclose all responsive information that is within your possession, custody or
      control.

   2. You have a continuing obligation to supplement or revise your responses to these
      Interrogatories in the event: (a) additional information comes within your possession,
      custody, or control in the future; (b) you learn that additional information exists or is
      within your possession, custody or control; or (c) you otherwise learn that your previous
      responses are in any way incomplete or inaccurate.

   3. In the event you assert that a privilege and/or the work product doctrine shields the
      disclosure of otherwise responsive information, you must comply with Rule 26(b)(5) and
      LR 33.1(e).

   4. These additional instructions are asserted without prejudice to, or waiver of, the Federal
      Rules of Civil Procedure and the Local Rules of this Court.

                                    INTERROGATORIES

   1. Identify all Documents and electronically stored information that were considered in
      connection with, or that otherwise concern, the inclusion or exclusion of gun retailers,
      ammunition retailers and/or shooting ranges in or from any list of Essential Services or
      any Phased Reopening.

     Commissioner Bharel objects to this interrogatory to the extent that responsive documents
are not relevant to this matter or not proportional to the needs of the case within the meaning of
Fed. R. Civ. P. 26(b)(1). The Commissioner further objects to this interrogatory to the extent that
it is overbroad.

        The Commissioner also objects to this interrogatory to the extent that it seeks
identification of documents that are protected by the deliberative process privilege, which
protects information that “‘reflect[s] advisory opinions, recommendations and deliberations
comprising part of a process by which governmental decisions and policies are formulated.’”
Dept. of Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1, 8-9 (2001). The




                                                -2-
       Case 1:20-cv-10701-DPW Document 122-10 Filed 09/24/20 Page 3 of 6



Commissioner further objects to the extent that the request calls for disclosure of information
covered by the attorney work product doctrine and/or the attorney-client privilege.

         Subject to the above objections and privileges, pursuant to Fed. R. Civ. P. 33(d),
Commissioner Bharel refers the Plaintiffs to those documents which have been
contemporaneously provided pursuant to Defendants’ Response to Plaintiffs’ request for
production of documents. Each document contains on its face, or in the supplied
metadata, information sufficient to identify a) the type of document; b) its general subject matter,
c) its date; and d) to the extent known, its author, addressees, and recipients.

   2. Identify all Individuals who were involved in any decision to include or exclude gun
      retailers, ammunition retailers and/or shooting ranges in or from any list of Essential
      Services or any Phased Reopening.

        Commissioner Bharel objects to this interrogatory on the basis of the deliberative process
privilege, which protects information that “‘reflect[s] advisory opinions, recommendations and
deliberations comprising part of a process by which governmental decisions and policies are
formulated.’” Dept. of Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1, 8-9
(2001).

        Subject to this objection, and assuming the interrogatory does not include a request to
identify individuals who had solely administrative responsibilities, the Commissioner refers the
Plaintiffs to the Interrogatory Responses submitted to the Plaintiffs in this matter by Governor
Baker. The Commissioner is not aware of any individuals whose identity would be responsive to
this Interrogatory that were not identified by the Governor.

   3. Identify all discussions that concerned or addressed any decision to include or exclude
      gun retailers, ammunition retailers and/or shooting ranges in or from any list of Essential
      Services or any Phased Reopening by providing the date, time, location(s), participants
      and a description of the general substance of the discussion, including (without
      limitation) what was discussed in relation to gun retailers, ammunition retailers and/or
      shooting ranges.

       Commissioner Bharel objects to this interrogatory on the basis that it is not relevant to
this matter or proportional to the needs of the case within the meaning of Fed. R. Civ. P.
26(b)(1), nor is it reasonably calculated to lead to the discovery of relevant evidence.

        Commissioner Bharel further objects to this interrogatory on the basis of the deliberative
process privilege, which protects information that “‘reflect[s] advisory opinions,
recommendations and deliberations comprising part of a process by which governmental
decisions and policies are formulated.’” Dept. of Interior v. Klamath Water Users Protective
Ass’n, 532 U.S. 1, 8-9 (2001). The Commissioner further objects on the basis of attorney-client
privilege and work product doctrine.

       Subject to the above objections and privileges, Commissioner Bharel responds that on or
about April 10, 2020, and on several dates thereafter, Dr. Monica Bharel, Commissioner of the
Department of Public Health, drafted an affidavit in connection with this lawsuit. Margret



                                                -3-
       Case 1:20-cv-10701-DPW Document 122-10 Filed 09/24/20 Page 4 of 6



Cooke, General Counsel; Dr. Larry Madoff, Medical Director for the Bureau of Infectious
Diseases and Laboratory Science; and Dr. Catherine Brown, State Epidemiologist and State
Veterinarian also reviewed the affidavit.

       On or about May 14, 2020, individuals from the Department of Public Health reviewed
and commented on “Sporting Club and/or Shooting Range Related Activity” guidance drafted by
the Executive Office of Energy and Environmental Affairs. Participants in that discussion
included: Dr. Monica Bharel, Commissioner of the Department of Public Health; Dr. Larry
Madoff, Medical Director for the Bureau of Infectious Diseases and Laboratory Science; Dr.
Catherine Brown, State Epidemiologist and State Veterinarian; Jennifer Barrelle, Chief of Staff;
and Margret Cooke, General Counsel.

   4. Identify any Documents and electronically stored information that concern or relate to
      any list, designation or determination as to what constitutes Essential Services that has
      been reached at any time after COVID-19 Order No. 21 (March 31, 2020).

        Commissioner Bharel objects to this interrogatory to the extent that responsive
documents would not be relevant to this matter or proportional to the needs of the case within the
meaning of Fed. R. Civ. P. 26(b)(1), nor is the interrogatory reasonably calculated to lead to the
discovery of relevant evidence. The Commissioner further objects to this interrogatory to the
extent that it is overbroad.

        The Commissioner further objects to this interrogatory to the extent that it seeks
identification of documents that are protected by the deliberative process privilege, which
protects information that “‘reflect[s] advisory opinions, recommendations and deliberations
comprising part of a process by which governmental decisions and policies are formulated.’”
Dept. of Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1, 8-9 (2001).

         Subject to the above objections and privileges, pursuant to Fed. R. Civ. P. 33(d),
Commissioner Bharel refers the Plaintiffs to those documents which have been
contemporaneously provided pursuant to Defendants’ Response to Plaintiffs’ request for
production of documents. Each document contains on its face, or in the supplied
metadata, information sufficient to identify a) the type of document; b) its general subject matter,
c) its date; and d) to the extent known, its author, addressees, and recipients.

   5. Identify any Documents and electronically stored information that concern or relate to
      returning to previous levels of COVID-19 restrictions, such as (but not limited to)
      returning to a prohibition on operating any business or service other than Essential
      Services, or otherwise, returning to earlier phases of the Phased Reopening.

        Commissioner Bharel objects to this interrogatory to the extent that responsive
documents would not be relevant to this matter or proportional to the needs of the case within the
meaning of Fed. R. Civ. P. 26(b)(1), nor is the interrogatory reasonably calculated to lead to the
discovery of relevant evidence. The Commissioner further objects to this interrogatory to the
extent that it is overbroad.




                                                -4-
       Case 1:20-cv-10701-DPW Document 122-10 Filed 09/24/20 Page 5 of 6



        The Commissioner also objects to this interrogatory to the extent that it seeks
identification of documents that are protected by the deliberative process privilege, which
protects information that “‘reflect[s] advisory opinions, recommendations and deliberations
comprising part of a process by which governmental decisions and policies are formulated.’”
Dept. of Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1, 8-9 (2001). The
Commissioner further objects to the extent that the request calls for disclosure of information
covered by the attorney work product doctrine and/or the attorney-client privilege.

         Subject to the above objections and privileges, pursuant to Fed. R. Civ. P. 33(d),
Commissioner Bharel refers the Plaintiffs to those documents which have been
contemporaneously provided pursuant to Defendants’ Response to Plaintiffs’ request for
production of documents. Each document contains on its face, or in the supplied
metadata, information sufficient to identify a) the type of document; b) its general subject matter,
c) its date; and d) to the extent known, its author, addressees, and recipients.




                                                -5-
       Case 1:20-cv-10701-DPW Document 122-10 Filed 09/24/20 Page 6 of 6



        Signed under the pains and penalties of perjury this 21st day of July, 2020, based on
information known to the undersigned, or information made available to the undersigned, which
to the best of his understanding is true.


                                              /s/ Margret R. Cooke
                                              Margret R. Cooke
                                              General Counsel
                                              Department of Public Health

                                              As to Objections:

                                              /s/ Julia E. Kobick
                                              Julia E. Kobick, BBO # 680194
                                              Assistant Attorney General
                                              Gary Klein, BBO # 560769
                                              Special Assistant Attorney General
                                              Office of the Attorney General
                                              One Ashburton Place
                                              Boston, MA 02108
                                              617-963-2559
                                              julia.kobick@mass.gov
Date: July 21, 2020                           gary.klein@mass.gov


                                     CERTIFICATE OF SERVICE

       I certify that this document will be served electronically on counsel for all Plaintiffs on
July 21, 2020.

                                              /s/ Julia Kobick
                                              Julia Kobick
                                              Assistant Attorney General




                                                 -6-
